                  Case 16-51204-KG              Doc 205       Filed 11/29/18         Page 1 of 3



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                                               Chapter 11

HH LIQUIDATION,LLC, et a1.,1                                         Case No. 15-11874(KG)

                                     Debtors.                        (Jointly Administered)


THE OFFICIAL COMMITTEE OF UNSECURED
CREDITORS on behalf of the bankruptcy estate of                      Adv. No. 16-51204(KG)
uu rrnr rrr~ e TTn~T t rr or Wr

                                     Plaintiff,

                   v.

COMVEST GROUP HOLDINGS,LLC,
COMVEST INVESTMENT PARTNERS III, L.P.,
COMVEST INVESTMENT PARTNERS IV, L.P.,
COMVEST HAGGEN HOLDINGS III, LLC,
COMVEST HAGGEN HOLDINGS IV, LLC,
COMVEST ADVISORS,LLC,HAGGEN
PROPERTY HOLDINGS,LLC,HAGGEN
PROPERTY SOUTH,LLC,HAGGEN PROPERTY
NORTH,LLC,HAGGEN PROPERTY
HOLDINGS II, LLC,HAGGEN SLB,LLC,JOHN
CAPLE, CECILIO RODRIGUEZ, MICHAEL
NIEGSCH,JOHN CLOUGHER,BLAKE
BARNETT, WILLIAM SHANER and DERRICK
ANDERSON,

                                     Defendants.


               STIPULATIOI~1 OF DISMISSAL OF ACTIOI~1 WITH PREJUDICE




'The Debtors in these chapter 11 cases, along with the last four digits of each Debtor's federal tax identification
number, are: HH Liquidation, LLC (f/k/a Haggen Holdings, LLC)(7558), HH Operations, LLC (f/k/a Haggen
Operations Holdings, LLC)(6341), HH Opco South, LLC (f/lc/a Haggen Opco South, LLC)(7257), HH Opco
North, LLC (f/k/a Haggen Opco North, LLC)(5028), HH Acquisition, LLC(f/Wa Haggen Acquisition, LLC)
(7687), and HH Legacy, Inc.(f/k/a Haggen, Inc.)(4583). The mailing address for each of the Debtors is 26895
Aliso Creek Road, Suite B-1003, Aliso Viejo, California 92656.


DOGS NY:383423 33152/003
                Case 16-51204-KG          Doc 205        Filed 11/29/18     Page 2 of 3



        IT IS HEREBY STIPULATED AND AGREED,by and among (i) the Official

Committee of Unsecured Creditors on behalf of the bankruptcy estate of HH Liquidation, LLC,

et aL ("Plaintiff');(ii) Comvest Group Holdings LLC, Comvest Advisors, LLC, Comvest

Investment Partners III, LP, Comvest Investment Partners IV, LP, Comvest Investment Partners

IV-A, LP, Comvest Haggen Holdings III, LLC,and Comvest Haggen Holdings IV, LLC

(collectively,"Comvest");(iii) HH Property Holdings, LLC (f/k/a Haggen Property Holdings,

TTrl TTTT P~~„P,-t~, C~,µth T T(~' (f/lr/a TT~ocrPn Prnr~Prty Cniith~ T.T.C".l~ and TTT-j PrnpPrty Nnrth~


LLC (f/kla Haggen Property North, LLC)(collectively, the "Propco Entities"); and (iv) John

Caple, Cecilio Rodriguez, Michael Niegsch, John Clougher, Blake Barnett, William Shaner, and

Derrick Anderson (collectively, the "Individual Defendants"), through their respective attorneys

of record, representing all parties to this action, that this entire action be dismissed with prejudice

pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii) and Federal Rule of Bankruptcy

Procedure 7041, with each party to bear its own costs, attorneys' fees, and expenses.

        This stipulation may be executed in one or more separate counterparts, each of which,

when so executed, shall be deemed to be an original. Digital and/or physical copies of said

counterparts shall be effective as originals for all purposes.




DOCS_NY:38342.3 33152/003                            2
                  Case 16-51204-KG          Doc 205   Filed 11/29/18   Page 3 of 3



Dated: November 29, 2018


 PACHULSKI STANG ZIEHL &JONES LLP                       WOMBLE BOND DICKINSON(US)LLP

/s/Colin R. Robinson                                    /s/Kevin J. Mangan
Bradford J. Sandler(DE Bar No. 4142)                    Kevin J. Mangan, Esq.
Robert J. Feinstein (admitted pNo hac vice)             222 Delaware Avenue
John A. Morris (admitted pro hac vice)                  Suite 1501
Colin Robinson(DE Bar No. 5524)                         Wilmington, DE 19801
919 North Market Street, 17t"Floor                      Telephone:(302)252-4361
P. O. Box 8705                                          Email: Kevin.Mangan@wbd-us.com
 ~~Ii~mirirttnn   TlF 1 QRAQ ((~'nnriPr 1 UR(111
Telephone: (302)652-4100                                Philip J. Mohr,Esq.
Facsimile: (302)652-4400                                300 North Green Street
E-mail:bsandler@pszjlaw.com                             Suite 1900
rfeinstein@pszjlaw.com                                  Greensboro, NC 27401
jmorris@pszjlaw.com                                     Telephone:(336)721-3577
crobinson@pszjlaw.com                                   Email: pmohr@wcsr.com

 Counsel to Plaintiff, the Official Comrrcittee of      -and-
 Unsecured Creditors
                                                        KIRKLAND & ELLIS LLP
                                                        Stephen C. Hackney, P.C.(admitted pro hac
                                                        vice)
                                                        Richard U.S. Howell (admitted pNo hac vice)
                                                        Jeffrey J. Lula (admitted pNo hac vice)
                                                        300 N. LaSalle Street
                                                        Chicago, IL 60654
                                                        Telephone:(312)862-7092
                                                        Email: stephen.hackney@kirkland.com
                                                                richard.howell@kirkland.com
                                                               jeffrey.lula@kirkland.com

                                                        Counsel to Defendants Comvest Group
                                                        Holdings, LLC, Concvest Investment PaNtneNs
                                                        III, L.P., Comvest Investment PartneNs IV,
                                                        L.P., Comvest Haggen Holdings III, LLC,
                                                        Conzvest Haggen Holdzngs IV, LLC, Comvest
                                                        Advisors, LLC Haggen PNope~ty Holdings,
                                                        LLC, Haggen Property Soarth LLC, Haggen
                                                        Property Noah, LLC, Haggen PNoperty
                                                        Holdings II, LLC, ayzd Haggen SLB, LLC,
                                                        and John Caple, Cecilio Rodriguez, Michael
                                                        Niegsch, John Clougher, Blake Barnett,
                                                         William Shane, and Der~ackAndersor2



DOCS NY:38342.3 33152/003
